FILED
                           NOT FOR PUBLICATION                              SEP 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALEX TABATABAEE,                                 No. 15-16483

              Plaintiff-Appellant,               D.C. No. 1:13-cv-00911-LJO-
                                                 BAM
 v.

BRIAN MARSHALL; et al.,                          MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Alex Tabatabaee, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. §

1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) and 28

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012);

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Tabatabaee’s claims against defendants

Johnson, Safari, Baldoz, Santos, Quilling, Coleman, Rios, and John Doe because

Tabatabaee failed to allege facts sufficient to show that these defendants were

deliberately indifferent to his low blood pressure and other medical needs. See

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (a prison official acts with

deliberate indifference only if he or she knows of and disregards an excessive risk

to a prisoner’s health, and negligence or a difference in opinion are insufficient to

establish deliberate indifference).

      The district court properly dismissed Tabatabaee’s claims against defendants

Marshall, Bradford, Richey, and Jane Does 1-2 because Tabatabaee failed to allege

facts sufficient to show that these defendants were personally involved in

Tabatabee’s medical care or that they instituted or condoned an unconstitutional

policy or practice. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a

supervisor is liable under § 1983 only if he or she is personally involved in the

constitutional deprivation or there is a “sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation”).

      AFFIRMED.


                                           2                                    15-16483